Dissenting Opinion.
McEnery, J.
The Court of Appeals has no jurisdiction ratione materise of this case.
- This court has enunciated the following principle, and until this case has, invariably, without turning a hair breadth [from it, affirmed it.
Jurisdiction must be tested by the pecuniary amount involved, as shown by the pleadings, and as appearing from the nature of the action, and not by the jurisdictional allegations or affidavit of the appellant.
The substantive allegations in the pleadings, not the alleged opinion of litigants, are to be considered in all questions of jurisdiction.
No allegation and no affidavit can create an appealable amount of interest in a litigation, which from its very nature and essence can not involve a pecuniary amount in dispute equal to the lower limit of the jurisdiction of the appellate tribunal. Buddig vs. Baldwin, 38 An. 394; Hite vs. Hinsel & Tallieu, 39 An. 113; Schwartz vs. Firemen’s Ins. Co., 41 An. 404.
In the last case cited we said: “ In construing jurisdictional allegations we must be guided by the real pecuniary interest affecting the parties to the litigation as disclosed by the pleadings taken as a whole, and not by strained allegations of pecuniary interest which could never be judicially ascertained and determined.”
This is not a suit for fees or salary of an office, and in this respect *1191differs materially from Sigur vs. Crenshaw, 10 An. 297, and Petit vs. Rousseau, 15 An. 239.
This suit is under the intrusion into office act, in which the plaintiff, Holmes, seeks to recover an office, to which no fixed fees or salary are attached.
The law creating the Fifth Levee District allows a per diem to the commissioner when he attends to the session of the board. The present incumbent may not attend any session of the board, and may not earn his per diem. Holmes, therefore, if successful, could only recover, if permissible, money for the number of days for the personal attendance of the present incumbent.
This court can have, under the present proceedings, no means of ascertaining the number of days that the present incumbent may attend the session of the board, and the amount of money he may earn.
Holmes prays to be put in possession of the office, with the revenues thereof. What are the revenues? We do not know. Holmes did not know when he brought his suit, for he does not ask judgment for them, but for reservation for his right to sue for them — when? When he shall have secured possession of the office and ascertained the amount due the present incumbent for personal attendance.
Under the authority quoted, Holmes’ allegation that the office was. worth about $60 a year, could not give any jurisdiction in the face of the law under which he claims, showing that it is utterly impossible to fix any determinate sum. On what basis was the jurisdictional allegations made? Why for $60 per annum? It could have been for $1460 just as well, conjecturing and guessing that the board would sit every day in the year and the commissioners would be in attendance. If it is worth $60 per annum, from what date is to be calculated the commencement of Holmes’ service? Surely from the. date he filed his suit to gain possession of the office. This would bring the amount below the lower limit of the jurisdiction of the Court of Appeals.
It must be borne in mind that there are no fees or salary attached to the office, which the present incumbent would have to surrender to Holmes. It will not be maintained that the present incumbent would have to surrender to Holmes the amount he collected for personal attendance. Legislators are paid per diem. Who ever heard of a successful opponent receiving the per diem of the ousted mem*1192ber? The present incumbent is a de facto member of the board, and under no circumstances would be required to pay to Holmes his per diem for actual attendance on the sessions of the board.
There is a wide difference between a salary or fees, and pay per diem.
Suppose Holmes should eventually be successful, and sue for the amount received by the present incumbent for his personal services; could he obtain a judgment? No; the answer would be that the per diem is paid only for personal attendance. Holmes could not say that he attended the sessions of the board, and he could not assert, if he had been admitted to membership of the board, that his attendance would have been the same as that of the present incumbent. A salary goes on whether the officeholder is sick or well, present or absent; fees accumulate to the office and are a part of it, whether the incumbent is sick or well, present or absent.
The very nature and essence of the case shows that the Oourt of Appeals was without jurisdiction. Therefore the jurisdictional allegations of the plaintiff could not give the court jurisdiction.
Section 2 of Act 44, of 1888, is decisive of the whole question. This section recites that the commissioners appointed shall hold their offices until their successors are appointed, qualified, and inducted into office.
The present incumbent was inducted into office in August, 1888; he is entitled to hold the office until his successor is inducted into office. He is, therefore, under the act, not an usurper, and is entitled to the per diem, and perquisites, if there were any, until his successor is inducted into office, that is, until he is in full possession of the office.
Under the act creating the Fifth Levee District, Holmes could not claim any sum of money until he had been, inducted into office and given his pei’sonal attendance at the sessions of the board. That the Oourt of Appeals has no jurisdiction ratione materiee of the appeal, is to my mind too clear for argument.
I dissent.
Justice Watkins concurs in dissenting opinion.